

114 HR 6162 IH: Protect Prepaid Accounts Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6162IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Tipton introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Deposit Insurance Act to ensure that prepaid funds deposited in an insured
			 depository institution satisfy the requirements of the primary purpose
			 exclusion to the definition of deposit broker, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Prepaid Accounts Act of 2016. 2.Limited exclusion for prepaid card deposits (a)In generalSection 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f) is amended by adding at the end the following new subsection:
				
					(i)Limited exclusion for prepaid card deposits
 (1)In generalPrepaid funds deposited by an agent or nominee in an insured depository institution shall satisfy the requirements of the primary purpose exclusion to the definition of deposit broker set forth in subsection (g)(2)(I) of this section, unless such agent or nominee controls the deposits and has the contractual right to cause the transfer of such deposits from the insured depository institution then holding the deposits to another insured depository institution selected by such agent or nominee.
 (2)DefinitionsIn this subsection, the following definitions shall apply: (A)Prepaid fundsThe term prepaid funds means—
 (i)funds deposited through a prepaid program (as defined in 1010.100(ff)(4)(iii) of title 31, Code of Federal Regulations); or
 (ii)funds available from a card, code, or other device that is not otherwise an account (as defined in 1005.2(b)(1) of title 31, Code of Federal Regulations) that is established primarily for personal, household, or family purposes, where such card, code, or other device is—
 (I)issued on a prepaid basis to a consumer in a specified amount, or is not issued on a prepaid basis but capable of being loaded with funds thereafter; and
 (II)redeemable at multiple unaffiliated merchants for goods or services, usable at automated teller machines, or usable for person-to-person transfers.
									.
 (b)ApplicabilityNothing in this Act or the amendment made by this Act shall be construed to limit the application of any provision of the Federal Deposit Insurance Act, other than section 29 of such Act (12 U.S.C. 1831f), to an insured depository institution (as defined in section 3(c) of such Act (12 U.S.C. 1813(c))).
			